Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and remarks filed on March 03/08/2021 with respect to previous claims rejection under 35 U.S.C. 102(a)(1) and 103 has been fully considered.
With respect to the previous 35 U.S.C. 103 rejections of claim 1, 8 and 15 Applicant argues the cited art of record, Grandstaff et al. (US 2017/0137003 A1) in view of Gunne et al. (US 2016/0125313 A1), fails to explicitly disclose all of the recited features of claims 1, 8 and 15 (see response pages 6-7), specifically “receive a signal from a vehicle stability control system, the signal indicating that a vehicle stability control flag is set; generate the trailer brake output signal in response to the vehicle stability control flag being set such that the trailer brake output signal ramps up to a target value over a predefined period of time; maintain the trailer brake output signal at the target value while the vehicle stability control flag is set; and output the trailer brake output signal such that the trailer brake output signal ramps down from the target value when the vehicle stability control flag changes from set to not set”
Specifically, Applicant argues that Gunne is about “stabilizing a vehicle combination composed of a towing vehicle with front and rear wheels and a trailer or semi-trailer through the brakes of the towing vehicle”. 
Examiner respectfully disagrees. The vehicle brake is a trailer brake because it is part of the trailer combination of vehicle and trailer. The claims do not limit the interpretation of the trailer brake to only be on the trailer part of the combination.  Gunne teaches “receive a signal from a vehicle stability control system, the signal indicating that a vehicle stability control flag is set” (See at least ¶ 86-89) regarding setting the flag after stabilizing the vehicle “If it is detected  “maintain the trailer brake output signal at the target value while the vehicle stability control flag is set” regarding holding the brakes as long as the flag set is 1 as understood in (See at least ¶ 122)  “As long as the flag Stab_Erk_P has the value 0, (no rolling movement is occurring for the vehicle combination), the actuation signals which are produced by the ESP system 703 are output as signals EHB_Eingriff. As soon as the flag Stab_Erk_P has the value 1 (a rolling movement is occurring for the vehicle combination), the signals EHB_Eingriff_V which are produced in the blocks 701 and 702 for the front wheels and the actuation signals for the rear wheels are output as signals EHB_Eingriff, said actuation signals carrying out the braking interventions at the rear wheels which correspond to the respective operating state. The actuation signals for the rear wheels are produced or modified in the block 704.”, in addition to Gunne teaches “output the trailer brake output signal such that the trailer brake output signal ramps down from the target value when the vehicle stability control flag changes from set to not set” regarding setting the flag to zero if no further stabilizing braking interventions are produced as understood in (See at least ¶ 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Regarding claim 1, Grandstaff teaches a system for controlling a trailer brake output circuit, the system comprising: an electronic control unit comprising (see Grandstaff abstract and paragraphs “0020” and “0030” “In step 68, the control logic 17 monitors for automated braking applications, such as brake applications initiated by an electronic stability control system or automated cruise control with braking system. The control logic 17 may receive signals indicative of an automatic brake application from accelerometer 34 or may maintain a total of automated braking applications initiated by the control logic 17 that required activation of the tractor braking system 12 and trailer braking system 14.”),
one or more processors (see Grandstaff paragraph “0021” “The tractor controller 16 includes control logic 17. 
one or more memory modules communicatively coupled to the one or more processors (see Grandstaff paragraph “0021” “The tractor controller 16 includes control logic 17. The control logic 17 receives signals from the first input 25 a, the second input 25 b, the third input 29, the fourth input 41 and fifth input 35 in order to monitor the trailer brake system 14. The control logic 17 may include volatile, non-volatile memory, solid state memory, flash memory, random-access memory (RAM), read-only memory (ROM), electronic erasable programmable read-only memory (EEPROM), variants of the foregoing memory types, combinations thereof, and/or any other type(s) of memory suitable for providing the described functionality and/or storing computer-executable instructions for execution by the control logic 17.”), 
the trailer brake output circuit communicatively coupled to the one or more processors, wherein the trailer brake output circuit is configured to output a trailer brake output signal (see 
machine readable instructions stored in the one or more memory modules that cause the electronic control unit to perform at least the following when executed by the one or more processors (see Grandstaff paragraph “0021” “A non-transitory computer-readable medium comprising computer instructions capable of: receiving a trailer brake application signal each time a trailer brake is applied”), 
Grandstaff teaches totaling a number of signals indicative of a foot brake application for the predetermined time period (see Grandstaff paragraphs “0022-0023” and “0026-0031” “The control logic 17 is capable of totaling a number of signals indicative of a trailer brake application for the same predetermined time. In one example, the predetermined time period ends when a total number of signals indicative of a trailer brake applications is greater than about 25% of the total number of signals indicative of foot brake applications. A trailer brake application can be a signal from the stop lamp device 26 as received at the third input 29.”),
but Grandstaff does not explicitly teach “receive a signal from a vehicle stability control system, the signal indicating that a vehicle stability control flag is set; generate the trailer brake output signal in response to the vehicle stability control flag being set such that the trailer brake output signal ramps up to a target value over a predefined period of time; maintain the trailer 
However Gunne teaches receive a signal from a vehicle stability control system, the signal indicating that a vehicle stability control flag is set (see Gunne paragraphs “0086-0089” “If it is detected that a rolling movement is occurring, stabilizing interventions are necessary, so that the flag Stab_Erk_P is set, i.e. this flag is assigned the value 1”), 
Gunne teaches generate the trailer brake output signal in response to the vehicle stability control flag being set such that the trailer brake output signal ramps up to a target value over a predefined period of time (see Gunne paragraphs “0067-0071” and “0076” “If a rolling movement of the vehicle combination 104 occurs during a braking process which is initiated by the driver, the vehicle combination 104 is stabilized by means of braking interventions as follows: at first the vehicle deceleration which results from the braking process initiated by the driver is determined. If this vehicle deceleration is below a predefined threshold value (which means that a braking process with a low deceleration has been initiated by the driver), the brake pressure set at the rear wheels 103 hl, 103 hr as a result of the braking process which is occurring is at least partially reduced. At the same time, brake pressure is built up at the front wheels”) 
Gunne teaches maintain the trailer brake output signal at the target value while the vehicle stability control flag is set (see Gunne paragraph “0122” regarding holding the brakes as long as the flag set is 1 “As long as the flag Stab_Erk_P has the value 0, (no rolling movement is occurring for the vehicle combination), the actuation signals which are produced by the ESP system 703 are output as signals EHB_Eingriff. As soon as the flag Stab_Erk_P has the value 1 (a rolling movement is occurring for the vehicle combination), the signals EHB_Eingriff_V which are produced in the blocks 701 and 702 for the front wheels and the actuation signals for the rear wheels are output as signals 
Gunne teaches output the trailer brake output signal such that the trailer brake output signal ramps down from the target value when the vehicle stability control flag changes from set to not set (see Gunne paragraphs “0043” and “0108-0110” “After the stabilizing braking interventions have been initiated, it is advantageously checked whether the instability of the vehicle combination decreases. If it is detected in the process that the vehicle combination has reached a stable state again, no further stabilizing braking interventions are produced. At the same time, the drive torque is set in accordance with the value which is predefined by the driver, derived from the activation of the accelerator pedal”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Controller and Method for Monitoring Trailer Brake Applications of Grandstaff to simply stabilizes the vehicle and travels in a stable way and also If it is detected that there is a rolling movement for the vehicle combination or if the vehicle detects the inclination or tendency to execute a rolling movement, stabilizing interventions are performed (Gunne paragraphs “0043” and “0108-0110”).

Regarding claim 2, Grandstaff teaches wherein the target value is a predetermined value stored in the one or more memory modules. (see Grandstaff paragraph “0021” regarding storing the signal every time a foot brake is applied in order to save the brake profile for the trailer “A non-transitory computer-readable medium comprising computer instructions capable of: receiving a trailer brake application signal each time a trailer brake is applied; receiving a foot brake application signal each time a foot brake is applied; determining a total number of trailer brake applications based on the number of times the trailer brake application signal is received; determining a total number of foot 

Regarding claim 5, Grandstaff teach wherein the machine readable instructions stored in the one or more memory modules cause the electronic control unit to activate a trailer brake control vehicle stability control function (see Grandstaff paragraph “0021” “A non-transitory computer-readable medium comprising computer instructions capable of: receiving a trailer brake application signal each time a trailer brake is applied; receiving a foot brake application signal each time a foot brake is applied; determining a total number of trailer brake applications based on the number of times the trailer brake application signal is received; determining a total number of foot brake applications based on the number of times the foot brake application signal is received”), but Grandstaff does not explicitly teach wherein the target value is determined by the trailer brake control vehicle stability control function based on at least one of a longitudinal G-signal or a lateral G-signal received from an accelerometer.
However Gunne teaches wherein the target value is determined by the trailer brake control vehicle stability control function based on at least one of a longitudinal G-signal or a lateral G-signal received from an accelerometer (see Gunne paragraphs “0017-0018” and “0121” “the actuation signals which are determined by the ESP system and have the purpose of carrying out the stabilizing braking interventions, and further signals which are required in the block 704, inter alia for determining the operating states of the vehicle combination. In this particular case these are the following signals: i) a variable which describes the longitudinal acceleration of the vehicle combination”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Controller and Method for Monitoring Trailer Brake Applications of Grandstaff to simply stabilizes the vehicle and travels in  the value of the sensed yaw acceleration in such a way that they counteract the yaw moment originating from the rolling movement and also If it is detected that there is a rolling movement for the vehicle combination or if the vehicle detects the inclination or tendency to execute a rolling movement, stabilizing interventions are performed (Gunne paragraphs “0017-0018” and “0121”).

Regarding claim 6, Grandstaff teaches wherein the predefined period of time is about 0.5 seconds to 5 seconds (see Grandstaff abstract and paragraphs regarding keeping the brake hold for a predetermined time if the predetermined time period has not been met the automated brake application will continue being in hold “0028-0031” “In step 70, the control logic 17 determines if the timer equals or exceeds the predetermined time period. If the predetermined time period has been met or exceeded, the method 60 continues to step 72. If the predetermined time period has not been met, the method 60 returns to step 64 and the control logic 17 continues to total foot brake applications, trailer brake applications and automated brake applications”).

Regarding claim 7, Grandstaff does not explicitly teach wherein the trailer brake output signal ramps up from a vehicle stability control offset value to the target value over the predefined period of time.
However Gunne teaches wherein the trailer brake output signal ramps up from a vehicle stability control offset value to the target value over the predefined period of time (see Gunne paragraphs “0020” and “0023” “This ensures that in specific situations in which the braking effect which is brought about at the front wheels is not sufficient to stabilize or decelerate the vehicle combination in an enduring fashion, it is possible to increase the total braking effect acting on the vehicle combination, and thus to bring about 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Controller and Method for Monitoring Trailer Brake Applications of Grandstaff to simply stabilizes the vehicle and travels in a stable way in a predetermined time and also If it is detected that there is a rolling movement for the vehicle combination or if the vehicle detects the inclination or tendency to execute a rolling movement, stabilizing interventions are performed (Gunne paragraphs “0020” and “0023”).
Regarding claim 8, Grandstaff teaches a vehicle for controlling a trailer brake output circuit, the vehicle comprising: the trailer brake output circuit configured to output a trailer brake output signal; and an electronic control unit configured to (see Grandstaff abstract and paragraphs “0020” and “0030” “In step 68, the control logic 17 monitors for automated braking applications, such as brake applications initiated by an electronic stability control system or automated cruise control with braking system. The control logic 17 may receive signals indicative of an automatic brake application from accelerometer 34 or may maintain a total of automated braking applications initiated by the control logic 17 that required activation of the tractor braking system 12 and trailer braking system 14.”, in addition to see Grandstaff paragraph “0021” “The tractor controller 16 includes control logic 17. The control logic 17 receives signals from the first input 25 a, the second input 25 b, the third input 29, the fourth input 41 and fifth input 35 in order to monitor the trailer brake system 14. The control logic 17 may include volatile, non-volatile memory, solid state memory, flash memory, random-access memory (RAM), read-only memory (ROM), electronic erasable programmable read-only memory (EEPROM), variants of the foregoing memory types, combinations thereof, and/or any other type(s) of memory 
but Grandstaff does not explicitly teach “receive a signal from a vehicle stability control system, the signal indicating that a vehicle stability control flag is set; generate the trailer brake output signal in response to the vehicle stability control flag being set such that the trailer brake output signal ramps up to a target value over a predefined period of time; maintain the trailer brake output signal at the target value while the vehicle stability control flag is set; and output the trailer brake output signal such that the trailer brake output signal ramps down from the target value when the vehicle stability control flag changes from set to not set”.
However Gunne teaches receive a signal from a vehicle stability control system, the signal indicating that a vehicle stability control flag is set (see Gunne paragraphs “0086-0089” “If it is detected that a rolling movement is occurring, stabilizing interventions are necessary, so that the flag Stab_Erk_P is set, i.e. this flag is assigned the value 1”), 
Gunne teaches generate the trailer brake output signal in response to the vehicle stability control flag being set such that the trailer brake output signal ramps up to a target value over a predefined period of time (see Gunne paragraphs “0067-0071” and “0076” “If a rolling movement of the vehicle combination 104 occurs during a braking process which is initiated by the driver, the vehicle combination 104 is stabilized by means of braking interventions as follows: at first the vehicle deceleration which results from the braking process initiated by the driver is determined. If this vehicle deceleration is below a predefined threshold value (which means that a braking process with a low deceleration has been initiated by the driver), the brake pressure set at the rear wheels 103 hl, 103 hr as a result of the braking process which is occurring is at least partially reduced. At the same time, brake pressure is built up at the front wheels”) 
Gunne teaches maintain the trailer brake output signal at the target value while the vehicle stability control flag is set (see Gunne paragraph “0122” regarding holding the 
Gunne teaches output the trailer brake output signal such that the trailer brake output signal ramps down from the target value when the vehicle stability control flag changes from set to not set (see Gunne paragraphs “0043” and “0108-0110” “After the stabilizing braking interventions have been initiated, it is advantageously checked whether the instability of the vehicle combination decreases. If it is detected in the process that the vehicle combination has reached a stable state again, no further stabilizing braking interventions are produced. At the same time, the drive torque is set in accordance with the value which is predefined by the driver, derived from the activation of the accelerator pedal”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Controller and Method for Monitoring Trailer Brake Applications of Grandstaff to simply stabilizes the vehicle and travels in a stable way and also If it is detected that there is a rolling movement for the vehicle combination or if the vehicle detects the inclination or tendency to execute a rolling movement, stabilizing interventions are performed (Gunne paragraphs “0043” and “0108-0110”).

Regarding claim 9, Grandstaff teaches wherein the target value is a predetermined value stored in one or more memory modules of the electronic control unit  (see Grandstaff 
Regarding claim 12, Grandstaff teach wherein the machine readable instructions stored in the one or more memory modules cause the electronic control unit to activate a trailer brake control vehicle stability control function (see Grandstaff paragraph “0021” “A non-transitory computer-readable medium comprising computer instructions capable of: receiving a trailer brake application signal each time a trailer brake is applied; receiving a foot brake application signal each time a foot brake is applied; determining a total number of trailer brake applications based on the number of times the trailer brake application signal is received; determining a total number of foot brake applications based on the number of times the foot brake application signal is received”), but Grandstaff does not explicitly teach wherein the target value is determined by the trailer brake control vehicle stability control function based on at least one of a longitudinal G-signal or a lateral G-signal received from an accelerometer.
However Gunne teaches wherein the target value is determined by the trailer brake control vehicle stability control function based on at least one of a longitudinal G-signal or a lateral G-signal received from an accelerometer (see Gunne paragraphs “0017-0018” and “0121” “the actuation signals which are determined by the ESP system and have the purpose of carrying out the stabilizing braking interventions, and further signals which are required in the block 704, inter alia for determining the operating states of the vehicle 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Controller and Method for Monitoring Trailer Brake Applications of Grandstaff to simply stabilizes the vehicle and travels in a stable way as braking intervention are first carried out whenever the value of the sensed yaw acceleration in such a way that they counteract the yaw moment originating from the rolling movement and also If it is detected that there is a rolling movement for the vehicle combination or if the vehicle detects the inclination or tendency to execute a rolling movement, stabilizing interventions are performed (Gunne paragraphs “0017-0018” and “0121”).

Regarding claim 13, Grandstaff teaches wherein the predefined period of time is about 0.5 seconds to 5 seconds (see Grandstaff abstract and paragraphs regarding keeping the brake hold for a predetermined time if the predetermined time period has not been met the automated brake application will continue being in hold “0028-0031” “In step 70, the control logic 17 determines if the timer equals or exceeds the predetermined time period. If the predetermined time period has been met or exceeded, the method 60 continues to step 72. If the predetermined time period has not been met, the method 60 returns to step 64 and the control logic 17 continues to total foot brake applications, trailer brake applications and automated brake applications”).

Regarding claim 14, Grandstaff does not explicitly teach wherein the trailer brake output signal ramps up from a vehicle stability control offset value to the target value over the predefined period of time.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Controller and Method for Monitoring Trailer Brake Applications of Grandstaff to simply stabilizes the vehicle and travels in a stable way in a predetermined time and also If it is detected that there is a rolling movement for the vehicle combination or if the vehicle detects the inclination or tendency to execute a rolling movement, stabilizing interventions are performed (Gunne paragraphs “0020” and “0023”).
Regarding claim 15, Grandstaff teaches method of controlling a trailer brake output circuit of a vehicle (see Grandstaff abstract and paragraphs “0020” and “0030” “In step 68, the control logic 17 monitors for automated braking applications, such as brake applications initiated by an electronic stability control system or automated cruise control with braking system. The control logic 17 may receive signals indicative of an automatic brake application from accelerometer 34 or may maintain a total of automated braking applications initiated by the control logic 17 that required activation of the tractor braking system 12 and trailer braking system 14.”, in addition to see Grandstaff paragraph “0021” “The tractor controller 16 includes control logic 17. The control logic 17 receives signals from the first input 25 a, the second input 25 b, the third input 29, the fourth input 41 and fifth input 35 in order to monitor the trailer brake system 14. The 
but Grandstaff does not explicitly teach “receive a signal from a vehicle stability control system, the signal indicating that a vehicle stability control flag is set; generate the trailer brake output signal in response to the vehicle stability control flag being set such that the trailer brake output signal ramps up to a target value over a predefined period of time; maintain the trailer brake output signal at the target value while the vehicle stability control flag is set; and output the trailer brake output signal such that the trailer brake output signal ramps down from the target value when the vehicle stability control flag changes from set to not set.”
However Gunne teaches receiving a signal from a vehicle stability control system, the signal indicating that a vehicle stability control flag is set (see Gunne paragraphs “0086-0089” “If it is detected that a rolling movement is occurring, stabilizing interventions are necessary, so that the flag Stab_Erk_P is set, i.e. this flag is assigned the value 1”), 
Gunne teaches generating, by an electronic control unit of the vehicle, a trailer brake output signal in response to the vehicle stability control flag being set such that the trailer brake output signal ramps up to a target value over a predefined period of time (see Gunne paragraphs “0067-0071” and “0076” “If a rolling movement of the vehicle combination 104 occurs during a braking process which is initiated by the driver, the vehicle combination 104 is stabilized by means of braking interventions as follows: at first the vehicle deceleration which results from the braking process initiated by the driver is determined. If this vehicle deceleration is below a predefined threshold value (which means that a braking process with a low deceleration has been initiated by the driver), 
Gunne teaches maintaining, by the electronic control unit of the vehicle, the trailer brake output signal at the target value while the vehicle stability control flag is set (see Gunne paragraph “0122” regarding holding the brakes as long as the flag set is 1 “As long as the flag Stab_Erk_P has the value 0, (no rolling movement is occurring for the vehicle combination), the actuation signals which are produced by the ESP system 703 are output as signals EHB_Eingriff. As soon as the flag Stab_Erk_P has the value 1 (a rolling movement is occurring for the vehicle combination), the signals EHB_Eingriff_V which are produced in the blocks 701 and 702 for the front wheels and the actuation signals for the rear wheels are output as signals EHB_Eingriff, said actuation signals carrying out the braking interventions at the rear wheels which correspond to the respective operating state. The actuation signals for the rear wheels are produced or modified in the block 704.”)
Gunne teaches outputting, by the electronic control unit of the vehicle, the trailer brake output signal such that the trailer brake output signal ramps down from the target value when the vehicle stability control flag changes from set to not set (see Gunne paragraphs “0043” and “0108-0110” “After the stabilizing braking interventions have been initiated, it is advantageously checked whether the instability of the vehicle combination decreases. If it is detected in the process that the vehicle combination has reached a stable state again, no further stabilizing braking interventions are produced. At the same time, the drive torque is set in accordance with the value which is predefined by the driver, derived from the activation of the accelerator pedal”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Controller and Method for 

Regarding claim 16, Grandstaff teaches wherein the target value is a predetermined value stored in one or more memory modules of the electronic control unit  (see Grandstaff paragraph “0021” regarding storing the signal every time a foot brake is applied in order to save the brake profile for the trailer “A non-transitory computer-readable medium comprising computer instructions capable of: receiving a trailer brake application signal each time a trailer brake is applied; receiving a foot brake application signal each time a foot brake is applied; determining a total number of trailer brake applications based on the number of times the trailer brake application signal is received; determining a total number of foot brake applications based on the number of times the foot brake application signal is received”).

Regarding claim 18, Grandstaff teach activating a trailer brake control vehicle stability control function (see Grandstaff paragraph “0021” “A non-transitory computer-readable medium comprising computer instructions capable of: receiving a trailer brake application signal each time a trailer brake is applied; receiving a foot brake application signal each time a foot brake is applied; determining a total number of trailer brake applications based on the number of times the trailer brake application signal is received; determining a total number of foot brake applications based on the number of times the foot brake application signal is received”), but Grandstaff does not explicitly teach wherein the target value is determined by the trailer brake control vehicle stability control 
However Gunne teaches wherein the target value is determined by the trailer brake control vehicle stability control function based on at least one of a longitudinal G-signal or a lateral G- signal received from an accelerometer. (see Gunne paragraphs “0017-0018” and “0121” “the actuation signals which are determined by the ESP system and have the purpose of carrying out the stabilizing braking interventions, and further signals which are required in the block 704, inter alia for determining the operating states of the vehicle combination. In this particular case these are the following signals: i) a variable which describes the longitudinal acceleration of the vehicle combination”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Controller and Method for Monitoring Trailer Brake Applications of Grandstaff to simply stabilizes the vehicle and travels in a stable way as braking intervention are first carried out whenever the value of the sensed yaw acceleration in such a way that they counteract the yaw moment originating from the rolling movement and also If it is detected that there is a rolling movement for the vehicle combination or if the vehicle detects the inclination or tendency to execute a rolling movement, stabilizing interventions are performed (Gunne paragraphs “0017-0018” and “0121”).

Regarding claim 19, Grandstaff teaches wherein the predefined period of time is about 0.5 seconds to 5 seconds (see Grandstaff abstract and paragraphs regarding keeping the brake hold for a predetermined time if the predetermined time period has not been met the automated brake application will continue being in hold “0028-0031” “In step 70, the control logic 17 determines if the timer equals or exceeds the predetermined time period. If the predetermined time period has been met or exceeded, the method 60 continues to step 72. If the predetermined time period has not been met, the method 60 returns to step 

Regarding claim 20, Grandstaff does not explicitly teach wherein the trailer brake output signal ramps up from a vehicle stability control offset value to the target value over the predefined period of time.
However Gunne teaches wherein the trailer brake output signal ramps up from a vehicle stability control offset value to the target value over the predefined period of time (see Gunne paragraphs “0020” and “0023” “This ensures that in specific situations in which the braking effect which is brought about at the front wheels is not sufficient to stabilize or decelerate the vehicle combination in an enduring fashion, it is possible to increase the total braking effect acting on the vehicle combination, and thus to bring about deceleration, which in turn leads to a situation in which the vehicle combination can be stabilized better”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Controller and Method for Monitoring Trailer Brake Applications of Grandstaff to simply stabilizes the vehicle and travels in a stable way in a predetermined time and also If it is detected that there is a rolling movement for the vehicle combination or if the vehicle detects the inclination or tendency to execute a rolling movement, stabilizing interventions are performed (Gunne paragraphs “0020” and “0023”).

Claims 3-4, 10-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable in view of Grandstaff et al. (US 2017/0137003 A1) over view of Gunne et al. (US 2006/0125313 A1) overview of Perlick et al. (US 2013/0124058 A1).

Regarding claim 3, Modified Grandstaff does not explicitly teach a manual activation device communicatively coupled to the electronic control unit, the manual activation device configured to transmit a gain for the trailer brake output signal to the electronic control unit.
However Perlick teaches a manual activation device communicatively coupled to the electronic control unit, the manual activation device configured to transmit a gain for the trailer brake output signal to the electronic control unit (see Perlick paragraphs “0026-0029” “the trailer brake control electronic control unit 104 includes a user interface 140 that allows a magnitude of an electric control signal (e.g., a duty cycle value) provided from the trailer brake controller 108 to the trailer brake system 106 to be manually adjusted (i.e., manual control mode) or automatically managed by the trailer brake controller (i.e., automatic control mode). In preferred embodiments of the present invention, the functionality of automatically transitioning a brake-actuating output signal of the brake control electronic control unit 104 from a speed-dependent zero-velocity output signal value to a trailer hold zero-velocity output signal value (i.e., trailer brake hold assist functionality) is retained even when in the manual control mode”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Controller and Method for Monitoring Trailer Brake Applications of Grandstaff to simply allowing the driver of the vehicle to manually adjust parameters for affecting (e.g., optimizing to driver preference) the trailer brake output signal which is an example of the manual control mode which impact the ability of the combined brake systems of the tow vehicle/trailer combination to provide sufficient or desirable brake torque to maintain the tow vehicle/trailer combination at a standstill (Perlick paragraphs “0026-0029”).


However Perlick teaches a manual activation device communicatively coupled to the electronic control unit, the manual activation device configured to transmit a gain for the trailer brake output signal to the electronic control unit (see Perlick paragraphs “0026-0029” “the trailer brake control electronic control unit 104 includes a user interface 140 that allows a magnitude of an electric control signal (e.g., a duty cycle value) provided from the trailer brake controller 108 to the trailer brake system 106 to be manually adjusted (i.e., manual control mode) or automatically managed by the trailer brake controller (i.e., automatic control mode). In preferred embodiments of the present invention, the functionality of automatically transitioning a brake-actuating output signal of the brake control electronic control unit 104 from a speed-dependent zero-velocity output signal value to a trailer hold zero-velocity output signal value (i.e., trailer brake hold assist functionality) is retained even when in the manual control mode”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Controller and Method for Monitoring Trailer Brake Applications of Grandstaff to simply allowing the driver of the vehicle to manually adjust parameters for affecting (e.g., optimizing to driver preference) the trailer brake output signal which is an example of the manual control mode which impact the ability of the combined brake systems of the tow vehicle/trailer combination to provide sufficient or desirable brake torque to maintain the tow vehicle/trailer combination at a standstill (Perlick paragraphs “0026-0029”).
Regarding claim 10, Modified Grandstaff does not explicitly teach a manual activation device communicatively coupled to the electronic control unit, the manual activation device configured to transmit a gain for the trailer brake output signal to the electronic control unit.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Controller and Method for Monitoring Trailer Brake Applications of Grandstaff to simply allowing the driver of the vehicle to manually adjust parameters for affecting (e.g., optimizing to driver preference) the trailer brake output signal which is an example of the manual control mode which impact the ability of the combined brake systems of the tow vehicle/trailer combination to provide sufficient or desirable brake torque to maintain the tow vehicle/trailer combination at a standstill (Perlick paragraphs “0026-0029”).
Regarding claim 11, Modified Grandstaff does not explicitly teach wherein the electronic control unit to is configured to activate a trailer brake control vehicle stability control function, wherein the target value is determined by the trailer brake control vehicle stability control function based on the gain received from the manual activation device.
However Perlick teaches wherein the electronic control unit to is configured to activate a trailer brake control vehicle stability control function, wherein the target value is determined by 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Controller and Method for Monitoring Trailer Brake Applications of Grandstaff to simply allowing the driver of the vehicle to manually adjust parameters for affecting (e.g., optimizing to driver preference) the trailer brake output signal which is an example of the manual control mode which impact the ability of the combined brake systems of the tow vehicle/trailer combination to provide sufficient or desirable brake torque to maintain the tow vehicle/trailer combination at a standstill (Perlick paragraphs “0026-0029”).
Regarding claim 17, Modified Grandstaff does not explicitly teach receiving a gain signal from a manual activation device communicatively coupled to the electronic control unit, the manual activation device configured to transmit a gain for the trailer brake output signal to the electronic control unit.
However Perlick teaches receiving a gain signal from a manual activation device communicatively coupled to the electronic control unit, the manual activation device configured to transmit a gain for the trailer brake output signal to the electronic control unit (see Perlick 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Controller and Method for Monitoring Trailer Brake Applications of Grandstaff to simply allowing the driver of the vehicle to manually adjust parameters for affecting (e.g., optimizing to driver preference) the trailer brake output signal which is an example of the manual control mode which impact the ability of the combined brake systems of the tow vehicle/trailer combination to provide sufficient or desirable brake torque to maintain the tow vehicle/trailer combination at a standstill (Perlick paragraphs “0026-0029”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOSSAM M ABD EL LATIF/             Examiner, Art Unit 3665     
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666